DETAILED ACTION
Claims 1-7, 17, 18, 27-29, 32-34, 38-44, 49, 51, and 53 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/11/2020 and 5/14/2020 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, lines 10-11, the phrase “one or more communication media” should read as “the one or more communication media”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya (EP 1447893 A1, hereinafter Tsuchiya).

Regarding claim 18, Tsuchiya teaches a containment system (see Fig. 7, 15, 16, and 17, containment systems shown) for installation internally along a conduit (see [0002] and Fig. 15/16, conduit 105), underground pipelines considered as conduit), for locating one or more communication media within the conduit (see [0002], containment system for communication cables), the containment system comprising: an elongate flexible body (116/124) mountable on a wall of the conduit (105) to extend longitudinally along the conduit (105), the body having a shield portion including one or more elongate channels (see Fig. 15 and 16, shield portions around elongated channels 118/125 shown), extending longitudinally along the shield portion, each channel for receiving one or more communication media (121).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, 17, 27, 34, 38-44, 49, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Ainger (WO 2017/021702 A1, hereinafter Ainger).

Regarding claim 1, Tsuchiya teaches a containment system (see Fig. 7, 15, 16, and 17, containment systems shown) for installation internally along a conduit (see [0002] and Fig. 15/16, conduit 105), for co-locating one or more communication media (see Fig. 3, communication media 209) within the conduit (105), the containment system comprising: an elongate flexible body (116/124) mountable on a wall of the conduit to extend longitudinally along the conduit (105), the body including: a shield portion including one or more elongate channels (see Fig. 15 and 16, shield portions around elongated channels 118/125 shown), extending longitudinally along the shield portion, each channel for receiving one or more communication media (121).
Tsuchiya fails to teach that the containment system is for co-locating at least one sensing element within the conduit, and wherein the body includes an elongated sensor cavity, extending longitudinally along the body, for receiving the at least one sensing element.
Ainger teaches sensing element and communication media being co-located along a conduit (see Fig. 5 and page 7, para. 6, system which combines optical fibers for fluid sensing and communications; see also page 14, para. 1, communications connection 10).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Tsuchiya such that both optical sensing fibers in addition to communication fibers of Ainger were located within the containment system. This would allow for the coverings of Tsuchiya to protect the optical fibers for both sensing and communications in a combined system as described by Ainger (see page 7, para. 6).

claim 2, Tsuchiya as modified by Ainger above teaches all of the limitations of claim 1.
Tsuchiya as modified by Ainger above fails to specifically teach that the sensing element is a sensing optical fibre and the communication media is a communication optical fibre.
However, Ainger does teach that the sensing element is a sensing optical fiber and the communication media is a communication optical fiber (see Fig. 5 and page 7, para. 6, system which combines optical fibers for fluid sensing and communications; see also page 14, para. 1, communications connection 10).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the system of Tsuchiya such that both optical sensing fibers in addition to communication fibers of Ainger were located within the containment system. This would allow for the coverings of Tsuchiya to protect the optical fibers for both sensing and communications in a combined system as described by Ainger (see page 7, para. 6).

Regarding claim 3, Tsuchiya as modified by Ainger above teaches all of the limitations of claim 1.
Tsuchiya as modified by Ainger above fails to specifically teach that the sensor cavity is on a top side of the shield portion and the elongate channels are on an opposite, bottom side of the shield portion.
However, Tsuchiya does teach an additional embodiment wherein the sensor cavity (103) is located centrally with regard to the shield portions and the corresponding elongated channels (see Fig. 15 and 16, shield portions around elongated channels 118/125 shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Tsuchiya as modified by Ainger above such 

Regarding claim 4, Tsuchiya teaches a containment system (see Fig. 7, 15, 16, and 17, containment systems shown) for installation internally along a conduit (see [0002] and Fig. 15/16, conduit 105), for locating one or more communication media (see Fig. 3, communication media 209) within the conduit (105), the containment system comprising: an elongate flexible body (116/124) mountable on a wall of the conduit to extend longitudinally along the conduit (105), the body including: an elongated cavity (see Fig. 15 and 16, elongated cavities 118/125 shown), extending longitudinally along the body, each cavity for receiving one or more communication media (121).
Tsuchiya fails to teach that the containment system is for locating at least one sensing element within the conduit, and wherein the body includes an elongated sensor cavity, extending longitudinally along the body, for receiving the at least one sensing element.
Ainger teaches sensing element and communication media being co-located along a conduit (see Fig. 5 and page 7, para. 6, system which combines optical fibers for fluid sensing and communications; see also page 14, para. 1, communications connection 10).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Tsuchiya such that sensing fibers and/or communication fibers of Ainger were located within the containment system. This would allow for the coverings of Tsuchiya to protect the optical fibers for sensing and/or communications in a combined system as described by Ainger (see page 7, para. 6).

claim 5, Tsuchiya as modified by Ainger above teaches all of the limitations of claim 1.
Tsuchiya as modified by Ainger above fails to specifically teach that the sensing element is a sensor optical fibre.
However, Ainger does teach that the sensing element is a sensing optical fiber (see Fig. 5 and page 7, para. 6, system which combines optical fibers for fluid sensing and communications; see also page 14, para. 1, communications connection 10).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the system of Tsuchiya such that the sensing element is an optical sensing fiber as suggested by Ainger. This would allow for the coverings of Tsuchiya to protect the optical fibers for both sensing and communications in a combined system as described by Ainger (see page 7, para. 6).

Regarding claim 6, Tsuchiya as modified by Ainger above teaches all of the limitations of claim 4.
Tsuchiya as modified by Ainger above fails to specifically teach a sensing element within the sensor cavity.
However, Ainger does teach using a sensing element for within a cavity (see Fig. 5 and page 7, para. 6, system which combines optical fibers for fluid sensing and communications; see also page 14, para. 1, communications connection 10).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the system of Tsuchiya such that both optical sensing fibers in addition to communication fibers of Ainger were located within the containment system Tsuchiya to protect the optical fibers for both sensing and communications in a combined system as described by Ainger (see page 7, para. 6).

Regarding claim 17, Tsuchiya as modified by Ainger above teaches all of the limitations of claim 1.
The embodiment of Tsuchiya above fails to specifically show that the sensor cavity has side walls, a bottom wall and a top wall and at least one of the walls or a junction between the walls includes a split along the length of the sensor cavity, which can be spread apart to enable access to the sensor cavity for insertion of the sensing element.
However, Tsuchiya further embodiments which have a cavity with a split along the length which can be spread apart for access to the internal portion of the cavity (see Fig. 22, cavity of 140 split along the conduit 105 for access and placement of 103).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the system of Tsuchiya as modified by Ainger above with the split along the length of the sensor cavity. This is because this design allows for the cavity to secure objects within the cavity in addition to allowing for access to the cavity for the placement of said objects.

Regarding claim 27, Tsuchiya as modified by Ainger above teaches all of the limitations of claim 1.
Furthermore, Tsuchiya teaches that the body is configured such that when installed in the conduit, there is a cavity between the body and the wall of the conduit, whereby an adhesive can be introduced to the cavity during or after installation (see [0113] and [0115]).

claim 34, Tsuchiya as modified by Ainger above teaches all of the limitations of claim 1.
Tsuchiya as modified by Ainger above fails to specifically teach that an underside of the body, intended to face the conduit wall once installed, has one or more keying protrusions, whereby an adhesive securing the body to the conduit wall can key around the keying protrusions.
However, Tsuchiya does teach that the body is configured such that when installed in the conduit, there is a cavity between the body and the wall of the conduit, whereby an adhesive can be introduced to the cavity during or after installation (see [0115]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art lacking criticality, for keying protrusions to be used in the system of Tsuchiya as modified by Ainger above for the purpose of adhesion. This is because it is known in the art of measuring and testing to attach surfaces relative to one other using keying protrusions in order to ensure the longevity of the adhesion of said surfaces.

Regarding claim 38, Tsuchiya as modified by Ainger above teaches all of the limitations of claim 1.
Furthermore, Tsuchiya teaches that the containment system is installed in a conduit (see Fig. 15).

Regarding claim 39, Tsuchiya as modified by Ainger above teaches all of the limitations of claims 1 and 38.
Furthermore, Tsuchiya teaches an adhesive between the body and the conduit wall, wherein the adhesive adheres the body to the conduit wall (see [0113] and [0115]).

claim 40, Tsuchiya as modified by Ainger above teaches all of the limitations of claims 1, 38, and 39.
Furthermore, Tsuchiya teaches that the adhesive is continuous along the full length of the body (see [0115]).

Regarding claim 41, Tsuchiya as modified by Ainger above teaches all of the limitations of claims 1, 38, and 39.
Furthermore, Tsuchiya teaches that the adhesive stiffens the body (see [0113] and [0115]).

Regarding claim 42, Tsuchiya as modified by Ainger above teaches all of the limitations of claims 1 and 38.
Furthermore, Tsuchiya teaches a protective coating applied over the body after installation (see [0021] and [0042]).

Regarding claim 43, Tsuchiya as modified by Ainger above teaches all of the limitations of claims 1 and 38.
Furthermore, Tsuchiya teaches a plurality of communication fibres and/or electrical conductors within the one or more elongate channels (see Fig. 15, plurality of communication fibers 121).

Regarding claim 44, Tsuchiya as modified by Ainger above teaches all of the limitations of claims 1, 38, and 43.
Furthermore, Tsuchiya teaches that at least some of the plurality of communication optical fibres and/or electrical conductors are within one or more ducts that are received in the elongate 

Regarding claim 49, Tsuchiya as modified by Ainger above teaches all of the limitations of claim 1.
Furthermore, Tsuchiya teaches a method of installing the containment system using an adhesive to secure the body of the containment system to a wall of the conduit (see [0113] and [0115]).

Regarding claim 51, Tsuchiya as modified by Ainger above teaches all of the limitations of claims 1 and 49.
Tsuchiya as modified by Ainger above fails to specifically teach subsequent to adhering the body to the conduit wall, blowing one or more communication optical fibres and/or electrical conductors through ducts within the body.
However, Tsuchiya teaches that the communication optical fibers are placed within ducts of the body (see Fig. 15, plurality of communication fibers 121 within ducts of teaches elongated channel shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Tsuchiya as modified by Ainger above such that any of the well known installation methods were used to place the communication fibers within the ducts of the body prior to installation of the system. This is because the user would have chosen the appropriate method of installation based on cost and ease of use as is known in the art.

Regarding claim 53, Tsuchiya as modified by Ainger above teaches all of the limitations of claim 1.
Tsuchiya teaches that the containment system comprises a plurality of rigid articulations configured to be joined together to form a flexible structure (see Fig. 7, articulation sections of 37).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Ainger as applied to claim 1 above, and further in view of Greenway (US PGPUB 2011/0311179 A1, hereinafter Greenway).

Regarding claim 7, Tsuchiya as modified by Ainger above teaches all of the limitations of claim 4.
Tsuchiya as modified by Ainger above fails to teach a flexible membrane providing a wall of the sensor cavity, one side of the membrane facing the interior of the sensor cavity and the other side of the membrane being exposed, in use, to fluid flow within the conduit outside of the sensor cavity.
Greenway teaches a fibre optic sensor and sensor cavity (see Fig. 3 and 4, sensor 204 and sensor cavity comprising fluid 209), and a flexible membrane (210) with one side facing the interior of the sensor cavity and the other side of the membrane being exposed to fluid flow within the conduit outside of the sensor cavity (see Fig. 4, flexible membrane 210 faces fluid flow via 208 as well as the inside of the sensor cavity as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Tsuchiya as modified by Ainger above with the fiber optic sensor design of Greenway. This would allow for accurate sensing of fluid flow as suggested by Greenway (see [0012]).

Claims 28, 29, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Ainger as applied to claim 1 above, and further in view of Kadrnoska et al. (US Pat. No. 7,041,912 B2, hereinafter Kadrnoska).

Regarding claim 28, 29, 32, and 33, Tsuchiya as modified by Ainger above teaches all of the limitations of claim 1.
Tsuchiya as modified by Ainger above fails to teach that the body has, in cross-section, a central chassis portion that is spaced from the conduit wall once installed and, to either side of the chassis portion, wing portions that extend outwardly from the central portion so that once installed an outer end of each wing portion abuts against the conduit wall; wherein the wings extend in-line with a top surface of the central chassis portion so that the chassis portion and the wings form a substantially flat surface across the bottom of the conduit when the containment system is installed; wherein an outwardly facing wall of the body has a smooth profile with no sharp angles; wherein the sensor cavity and/or the elongate channels are formed in the chassis portion.
Kadrnoska teaches an installation device (see Fig. 1-6, all elements) comprising the body has, in cross-section, a central chassis portion (1) that is spaced from the conduit wall once installed and, to either side of the chassis portion, wing portions (2,3) that extend outwardly from the central portion so that once installed an outer end of each wing portion abuts against the conduit wall (50); wherein the wings extend in-line with a top surface of the central chassis portion so that the chassis portion and the wings form a substantially flat surface across the bottom of the conduit when the containment system is installed (see Fig. 1, central chassis portion 1 relative to the conduit 50); wherein an outwardly facing wall of the body has a smooth profile with no sharp angles (see Fig. 1-6, smooth profile of 1, 2, and 3); wherein cable cavities and/or the elongate channels are formed in the chassis portion (see Fig. 1, cable cavity of 6 formed beneath the chassis portion 1).
Tsuchiya as modified by Ainger above such that various geometric shapes and designs of Kadrnoska were used in order to place and hold the various sensors and/or communication cables in the user desired positions. This would ensure both accurate readings from the sensors as well as minimal interference of the containment system to the measured medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855